 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SAMNANG SOK et al,                               CASE NO. C18-1089 MJP

11                                 Petitioners,              MINUTE ORDER

12                  v.

13          KRISTJEN M NIELSEN et al.,

14                                 Respondents.

15

16          The following minute order is made by the direction of the Court, the Honorable Marsha

17   J. Pechman, United States District Judge: The Court is in receipt of the Parties’ cross motions

18   for summary judgment (Dkt. Nos. 19, 20), the Responses (Dkt. Nos. 20, 23), the Respondents’

19   Motion to Supplement the Pleadings (Dkt. No. 24), and all related declarations and exhibits.

20          On September 13, 2019 Petitioners filed their Motion for Summary Judgment, seeking a

21   writ of mandamus ordering Respondents to forward Petitioners’ appeal materials to the Board of

22   Immigration Appeals (“BIA”). (Dkt. No. 19.) On October 31, 2019 Respondents’ filed a

23   Motion to Supplement the pleadings, which includes the BIA’s acknowledgement that it received

24


     MINUTE ORDER - 1
 1   the Petitioners’ appeal on October 10, 2019 (Dkt. No. 24, Declaration of Kristin B. Johnson, Exs.

 2   A, B) but Petitioners’ contend that Respondents failed to include their timely-filed brief in the

 3   record, as statutorily required (Dkt. No. 23 at 3). Therefore, the Court ORDERS the Parties to

 4   provide additional briefing on whether Petitioners’ brief was forwarded with the record to the

 5   BIA. Additionally, Petitioners are Ordered to submit the disputed brief and provide any

 6   evidence that would substantiate their claim that their brief was timely submitted, including

 7   evidence of the mode of delivery to the Agency. The Parties shall submit the additional briefing

 8   and evidence within 10 days of the date of this Order.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Filed December 18, 2019.

12
                                                     William M. McCool
13                                                   Clerk of Court

14                                                   s/Rhonda Miller
                                                     Deputy Clerk
15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
